1

2                              UNITED STATES DISTRICT COURT
3                                     DISTRICT OF NEVADA
4

5     GUSTAVO ALVIZAR,                                 Case No. 3:18-cv-00425-HDM-CBC
6          Petitioner,                                 ORDER GRANTING
                                                       MOTION FOR EXTENSION OF TIME
7            v.                                        (ECF NO. 19)
8
      STATE OF NEVADA, et al.,
9
           Respondents.
10

11

12

13          In this habeas corpus action, after a 90-day initial period to file their answer,
14   and then a 38-day extension of time, the respondents were due to file an answer by
15   November 7, 2019. See Order entered July 1, 2019 (ECF No. 14) (90 days from ruling
16   on motion to dismiss for answer); Order entered September 23, 2019 (ECF No. 18)
17   (38-day extension of time).
18          On October 30, 2019, Respondents filed a motion for extension of time
19   (ECF No. 19), requesting a further 46-day extension of time, to December 23, 2019, to
20   file their answer (November 22 is a Sunday.). Respondents’ counsel states that the
21   extension of time is necessary because of her obligations in other cases.
22          The Court finds that Respondents’ motion for extension of time is made in good
23   faith and not solely for the purpose of delay, and that there is good cause for the
24   extension of time requested.
25          IT IS THEREFORE ORDERED that Respondents’ motion for extension of
26   time (ECF No. 19) is GRANTED. Respondents will have until and including
27   December 23, 2019, to file their answer.
28
                                                   1
1           IT IS FURTHER ORDERED that, in all other respects, the schedule for further

2    proceedings set forth in the order entered September 6, 2018 (ECF No. 3) will remain in

3    effect (Petitioner will have 60 days to file a reply to Respondents’ answer.).

4                                  October, 2019.
            Dated this 31st day of November,  2019.
5

6                                                                   ________ _
                                               HOWARD D. McKIBBEN,
7                                              UNITED STATES DISTRICT JUDGE
8

9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                  2
